       Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JENNIFER A. FIDLER,                            §
                                               §
       Plaintiff,                              §
                                               §
vs.                                            §    Civil Action No.
                                               § 1:19-cv-00179-TFM-M
                                               §
KARIN WILSON, individually, and                §
THE CITY OF FAIRHOPE,                          §
ALABAMA                                        §
                                               §
       Defendants.                             §


                         FIRST AMENDED COMPLAINT


                                      PARTIES

       1.     Plaintiff Jennifer A. Fidler is a resident of the State of Alabama and is

over nineteen (19) years of age. Fidler resides in Baldwin County. She was an

employee of the City of Fairhope. She worked as the Public Works Director and as

a horticulturist for the City.

       2.     Ms. Fidler is an employee within the meaning set forth at 29 C.F.R. §

1620.1 (“Equal Pay Act”).

       3.     The City of Fairhope, Alabama (“City”) is an employer within the

meaning set forth at 29 U.S.C. § 201, et seq. (“Fair Labor Standards Act”).


                                           1
       Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 2 of 17




       4.     Mayor Karin Wilson (“Wilson”) is a resident of the State of Alabama

and is over nineteen (19) years of age. Mayor Wilson is a resident of Baldwin

County. She has served as mayor of the City of Fairhope during all events pertinent

to this action.

                                         FACTS

       5.     Jennifer Fidler was employed by the City of Fairhope as the Public

Works Director as of or until her termination on or about April 5, 2017.

       6.     Ms. Fidler also held the position of City Horticulturalist during her

employment with the City.

       7.     Ms. Fidler remained in her position until she was terminated by Mayor

Wilson on or about April 5, 2017.

       8.     Mayor Wilson took office in November 2016.

       9.     Sometime in late November or early December 2016, Ms. Fidler was

in a meeting with Mayor Wilson and the City’s Human Resources Manager, Pandora

Heathcoe.

       10.    During that meeting, Ms. Fidler witnessed Mayor Wilson take

Heathcoe by the shoulders and physically shake her (hereinafter, the “Shaking

Incident”).

       11.    On or around January 11, 2017, Ms. Fidler participated in a meeting

with Mayor Wilson, City Personnel Board Chair Lorenzo Howard, and Heathcoe,


                                         2
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 3 of 17




where Mayor Wilson accused Ms. Fidler of sharing information about the Shaking

Incident with others (hereinafter, “January Meeting”).

      12.    During the January Meeting, Ms. Fidler was confronted by Mayor

Wilson and Howard regarding the Shaking Incident and told Fidler not to talk about

the Shaking Incident further.

      13.    Howard told Ms. Fidler that only information supportive of the Mayor

should be shared, so as not to further harm the relationship between the Mayor and

the Fairhope City Council.

      14.    Quite uncomfortably, the Mayor then asked Heathcoe to confirm

herself that her actions on the day of the Shaking Incident were not improper.

      15.    Heathcoe did so, but later filed a criminal complaint regarding the

incident.

      16.    Ms. Fidler felt highly uncomfortable and pressured in the January

Meeting to have to agree with Mayor Wilson and Howard to avoid being targeted

further and losing her job.

      17.    On or about February 24, 2017, Mayor Wilson informed Ms. Fidler

orally that she intended to fire her (hereinafter, “February Meeting”).

      18.    Ms. Fidler requested that Mayor Wilson reconsider that intention or

allow her to remain in her position until she reached retirement in less than a year.




                                          3
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 4 of 17




      19.     Mayor Wilson told Ms. Fidler that she was not aware of her proximity

to retirement and told her she would look into the matter further to determine what

could be done.

      20.     On March 9, 2017, Ms. Fidler informed Mayor Wilson in writing that

she would like to continue in her position until she reached retirement.

      21.     Mayor Wilson responded to Ms. Fidler’s March 9 letter by e-mail

stating that the two could meet, copying the Fairhope City Attorney, Tut Wynne, on

the e-mail.

      22.     Ms. Fidler took Mayor Wilson’s response to mean that she was still

employed by the City but on leave of some sort.

      23.     In February and/or in March 2017, Ms. Fidler properly submitted sick

leave or leave requests to the Defendant City of Fairhope.

      24.     On March 22, 2017, Ms. Fidler received a paycheck that did not reflect

a retirement contribution.

      25.     The March 22 paycheck also indicated that Ms. Fidler’s remaining

vacation days were used to compensate her for the prior pay period.

      26.     On March 31, having still not been given the opportunity to meet with

Mayor Wilson, despite the Mayor’s March 9 e-mail, Ms. Fidler, by and through her

attorney, sent an additional request to Mayor Wilson and the City Council that she




                                          4
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 5 of 17




be retained solely as City Horticulturalist if she were to step down as Public Works

Director.

      27.    Mayor Wilson stated that she intended to split Ms. Fidler’s positions—

Public Works Director and City Horticulturalist—into two positions.

      28.    Ms. Fidler received no further communication from Mayor Wilson

regarding the Shaking Incident, January Meeting, or February Meeting until after

her termination on or about April 5, 2017, when Ms. Fidler was forced to file a public

records request to retrieve a copy of her personnel file.

      29.    In her personnel file, Ms. Fidler discovered a ‘termination form’ that

stated she was terminated on or about April 5, 2017, with the reason for termination

marked as ‘other’.

      30.     Although the form states that further documentation is required for use

of the ‘other’ reason, the only document within the relevant time period to the April

5, 2017 termination form in her file was an undated “Record of Conversation” form.

      31.    The “Record of Conversation” discusses the original Shaking Incident

meeting, as well as the January meeting with the Mayor, Howard, Heathcoe, and Ms.

Fidler.

      32.    Ms. Fidler had never seen this document before her public records

request and had no opportunity to review or respond to it.




                                           5
       Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 6 of 17




      33.    Ms. Fidler was never notified at any point—either during or after the

Shaking Incident, January Meeting, or February Meeting that she was being

disciplined regarding these events, or that a she was being terminate, or terminated

for cause.

      34.    Had Ms. Fidler not been terminated in April 2017, she would have been

eligible for retirement on January 1, 2018.

      35.    The City and Mayor Wilson have created a culture of inequality and

oppression where employees cannot raise questions or concerns without fear of

losing their jobs.

      36.    Mayor Wilson has made countless defamatory and slanderous

statements regarding Ms. Fidler.

      37.    For example, Mayor Wilson stated in a public forum that was being

recorded and was later published online that the reason for which Ms. Fidler was

fired was “based on something that came up…that would prevent [her] from doing

[her] job successfully.”

      38.    Mayor Wilson separately wrote that the decision to fire Ms. Fidler was

made because she “did not have another choice.”

      39.    Mayor Wilson also wrote that firing Ms. Fidler “had to be done to

protect the integrity and interest of the City at large.”




                                            6
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 7 of 17




      40.    Later, Mayor Wilson stated at a Fairhope City Council meeting in

regards to Ms. Fidler’s firing: “You don’t know why these two city employees…if

you did know you would know that I had no other choice.”

      41.    Those comments were also recorded and published online.

      42.    The examples set forth in paragraphs 41-44 are just that—examples—

and are not exhaustive of the comments made by Wilson, either orally or in writing,

directly or indirectly. Regarding the Plaintiff.

      43.    Sometime after January 1, 2017, Mayor Wilson requested that Elias

Technologies search Ms. Fidler’s computer.

      44.    The City of Fairhope paid Elias Technologies for the actions taken

against Ms. Fidler in both her professional and personal capacities.

      45.    Sometime after January 1, 2017, but prior to February 24, 2017, Mayor

Wilson made a written offer to another individual for the position of Public Works

Department Head for an amount of compensation in excess of the Plaintiff’s salary

and benefits for the position described and maintained by the City on or about

February 24, 2017.

      46.    The foregoing acts by the Defendants were without legal basis, were

intentional and in direct contradiction of the City of Fairhope’s personnel policies

and procedures, were discriminatory in regards to the Plaintiff’s pay and benefits,

and excessive. As a result of the Defendants’ conduct, directly or by and through the


                                           7
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 8 of 17




Defendant’s agents, employees, servants or designees, Ms. Fidler has lost income,

benefits, both past and future, and has suffered severe mental and emotional distress

and damage to her reputation.

      47.       The Plaintiff, as required by law, filed claims with the City of Fairhope

on or about July 10, 2017 and on or about August 23, 2017, for which the City has

taken no action. These claims are incorporated by reference in their entirety, as if

fully included herein, as part of the factual and legal allegations of this complaint.

                                 COUNT I
                     FAILURE TO EQUALLY COMPENSATE

      48.       Ms. Fidler adopts and realleges paragraphs 1-47 above as if fully set

forth herein.

      49.       Ms. Fidler is a female.

      50.       At the time Ms. Fidler was told she was being terminated, an offer letter

for her position was already outstanding to a male for an amount of compensation

that exceeded the approved range of compensation for that position with the

Defendant City of Fairhope.

      51.       Said male was offered the same or similar position as Public Works

Director while that position was held by Ms. Fidler.

      52.       The position offered, and now held, by said male is substantially the

same and requires substantially the same amount of skill, expertise, and knowledge

as it did when Ms. Fidler held the position.
                                             8
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 9 of 17




      53.    At the time Ms. Fidler was told she was being terminated, after holding

the position for approximately sixteen years, she was being paid $94,500 annually.

      54.    The initial offer letter from the City to the male offered him a $130,000

annual salary.

      55.    The conduct of the Defendant in offering, and subsequently hiring, a

male for the same position at a substantially higher rate of pay than Ms. Fidler

resulted in the hiring someone of the opposite sex.

      56.    Defendant City of Fairhope has also provided severance compensation,

retirement benefits and other payments to former similarly situated male employees

that were not likewise offered or paid to the Plaintiff.

      57.    Ms. Fidler has sustained a tangible economic detriment resulting from

Defendant’s discriminatory behavior.

      58.    Ms. Fidler sustained emotional suffering and injury attributable to the

adverse employment actions taken by the Defendant.

      59.    The Defendant City of Fairhope acted with malice and reckless

indifference to Ms. Fidler’s civil rights and emotional and physical well-being.

      60.    The Defendant’s conduct as alleged at length herein constitutes a

violation of the Equal Pay Act as well as other applicable laws, and in violation of

the Defendant City of Fairhope’s own policies and procedures.




                                           9
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 10 of 17




      WHEREFORE, Plaintiff demands judgment against the Defendant City for

compensatory and punitive damages, including but not limited to, mental and

emotional distress, back and front pay, benefits, interest, court costs and expenses, a

reasonable attorney’s fee, and such other and further relief as this Court may deem

just and proper.

                                     COUNT II
                                CIVIL CONSPIRACY

      61.       Ms. Fidler adopts and realleges paragraphs 1-60 above as if fully set

forth herein.

      62.       Defendants City of Fairhope, by and through Mayor Wilson, and

together with Defendant City of Fairhope employees, agents, servants and

contractors, conspired, either negligently or intentionally, to withhold, prevent and

impede Plaintiff’s ability to remain, continue, become, or receive benefits as, an

employee of Defendant City of Fairhope.

      63.       Mayor Wilson acted beyond the scope of her authority as mayor when

she conspired with other City employees, committee appointees and/or agents,

and/or contractors to target and wrongfully terminate Ms. Fidler, to prevent her

further employment by Defendant City of Fairhope, and/or to withhold benefits and

payments for which she was entitled.

      64.       Lorenzo Howard acted beyond the scope of his authority as a member

of the City’s personnel board when he conspired with Mayor Wilson and/or other
                                           10
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 11 of 17




City employees, committee appointees and/or agents, and/or contractors to quash

and prevent Ms. Fidler’s first amendment rights to “whistle blow”, report or counsel

fellow employees about the Mayor’s physical touching and abuse of another

employee.

      65.       These actions in concert have caused Ms. Fidler loss of compensation

and benefits, mental anguish, emotional distress, and embarrassment for which she

seeks damages herein, both compensatory and punitive.

      WHEREFORE, Plaintiff demands judgment against the Defendants for

compensatory and punitive damages, including but not limited to, mental and

emotional distress, back and front pay, benefits, interest, court costs and expenses, a

reasonable attorney’s fee, and such other and further relief as this Court may deem

just and proper.

                           COUNT III
                     BREACH OF CONTRACT AND
            VIOLATION OF THE FAMILY MEDICAL LEAVE ACT

      66.       Ms. Fidler adopts and realleges paragraphs 1-65 above as if fully set

forth herein.

      67.       The Defendant City of Fairhope failed to follow the applicable policies

and procedures regarding their termination, and review of the termination, of

Plaintiff’s employment.




                                            11
        Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 12 of 17




        68.   Defendant City did not correctly compensate the Plaintiff as agreed

during her employment, up to and including her termination on or about April 5,

2017.

        69.   Defendant City did not correctly compensate the Plaintiff as agreed

during her employment, up to and including her termination of employment, for her

leave, vacation and other benefits.

        70.   Defendant City did not correctly compensate the Plaintiff as agreed

during her employment regarding any and all retirement benefits which she had

earned due to her employment with the Defendant, up to and including her

termination of employment,

        71.   The Defendant did not correctly compensate the Plaintiff as agreed

during her employment, up to and including her termination of employment, for any

and all severance benefits to which she was entitled under the Defendant’s policies,

practices, procedures and/or personnel policies.

        72.   The Defendant failed to provide Plaintiff with any and all Family

Medical Leave benefits for which she may have been entitled prior to her termination

on or about April 5, 2017, pursuant to the applicable law and pursuant to the

Defendant’s employment policies, practices and provisions.

        WHEREFORE, Plaintiff demands judgment against the Defendant for

compensatory and punitive damages, including but not limited to, mental and


                                         12
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 13 of 17




emotional distress, back and front pay, benefits, interest, court costs and expenses, a

reasonable attorney’s fee, and such other and further relief as this Court may deem

just and proper.

                                    COUNT IV
                                   DEFAMATION

      73.       Ms. Fidler adopts and realleges paragraphs 1-72 above as if fully set

forth herein.

      74.       Defendants, directly and by and through their agents, employees,

contractors or assigns, made false, intentionally misleading and defamatory

communication(s) regarding the Plaintiff which were beyond the scope of their

position and authority with the City of Fairhope.

      75.       The Plaintiff had been a public employee with the Defendant City of

Fairhope for more than sixteen years, and was highly visible in the community.

      76.       These false, misleading and defamatory statements, both oral and

written, decreased the respect, regard, or confidence in which the Plaintiff was held

within the community, causing the Plaintiff damage to her well- being and her

employment.

      WHEREFORE, Plaintiff demands judgment against the Defendants for

compensatory and punitive damages, including but not limited to, mental and

emotional distress, back and front pay, interest, court costs and expenses, a



                                           13
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 14 of 17




reasonable attorney’s fee, and such other and further relief as this Court may deem

just and proper.

                                     COUNT V

                                     SLANDER

       77. Ms. Fidler adopts and realleges paragraphs 1-76 above as if fully set
forth herein.

      78.    Defendant Wilson made false statements regarding the Plaintiff which

damaged her reputation, regard, character or persona within the community.

      79.    Defendant Wilson, directly and indirectly, conspired, with others to

make false and misleading statements regarding the Plaintiff which damaged

Plaintiff’s reputation, regard, character or persona within the community.

      80.    Defendant Wilson, at public meetings outside of her duties as the

Mayor of Fairhope, made false and misleading statements regarding the Plaintiff

with the intent to damage Plaintiff’s reputation, regard, character or persona with the

Fairhope City Council, with others who worked for and with the City, and within the

community.

      81.    Defendant Wilson, at town hall meetings as part of her duties as the

Mayor of Fairhope, made false and misleading statements regarding the Plaintiff

with the intent to damage Plaintiff’s reputation, regard, character or persona with the

Fairhope City Council, with others who worked for and with the City, and within the

community.
                                          14
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 15 of 17




      82.    Defendant Wilson, made oral statements to the press that contained

false and misleading statements regarding the Plaintiff with the intent to damage

Plaintiff’s reputation, regard, character or persona with the Fairhope City Council,

with others who worked for and with the City, and within the community.

      WHEREFORE, Plaintiff demands judgment against the Defendants for

compensatory and punitive damages, including but not limited to, mental and

emotional distress, back and front pay, interest, benefits, court costs and expenses, a

reasonable attorney’s fee, and such other and further relief as this Court may deem

just and proper.

                                     COUNT VI
                                      LIBEL

       83. Ms. Fidler adopts and realleges paragraphs 1-82 above as if fully set
forth herein.

      84.    Defendant Wilson published statements that contained both false and

misleading statements regarding the Plaintiff with the intent to damage Plaintiff’s

reputation, regard, character or persona with the Fairhope City Council, with others

who worked for and with the City, and within the community.

      85.    Defendant Wilson, directly and indirectly, conspired, with others to

publish false and misleading statements regarding the Plaintiff which damaged

Plaintiff’s reputation, regard, character or persona within the community.




                                          15
      Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 16 of 17




      86.    Defendant Wilson used City resources to communicate false and

misleading statements regarding the Plaintiff which damaged Plaintiff’s reputation,

regard, character or persona within the community.

      87.    Defendant Wilson used City resources to request in writing that a

forensic investigation be made by Elias Technologies using false and misleading

statements regarding the Plaintiff with the intent to damage Plaintiff’s reputation,

regard, character or persona within the community.

      88.    Defendant Wilson published statements using social media that

contained false and misleading statements regarding the Plaintiff with the intent to

damage Plaintiff’s reputation, regard, character or persona with the Fairhope City

Council, with others who worked for and with the City, and within the community.

      WHEREFORE, Plaintiff demands judgment against the Defendants for

compensatory and punitive damages, including but not limited to, mental and

emotional distress, back and front pay, benefits, interest, court costs and expenses, a

reasonable attorney’s fee, and such other and further relief as this Court may deem

just and proper.


             PLAINTIFF DEMANDS TRIAL BY STRUCK JURY




                                          16
     Case 1:19-cv-00179-TFM-N Document 13 Filed 05/31/19 Page 17 of 17




                                      /s/ Alyce M. Spruell
                                      Alyce M. Spruell (asb-4144-r64a)
                                      Attorney for Plaintiff Jennifer A. Fidler
Of Counsel:

Rosen ♦ Harwood, P.A.
2200 Jack Warner Parkway, Suite 200 (35401)
P.O. Box 2727
Tuscaloosa, Alabama 35403-2727
205-344-5000
aspruell@rosenharwood.com

                        CERTIFICATE OF SERVICE

      I hereby certify that on this the 31st day of May, 2019, I have electronically

filed the foregoing with the Clerk of the Court using the CM/ECF system, which

will provide notice to the following CM/ECF participants:

                                Hope Curtis Hicks
                       Ball, Ball, Matthews & Novak, P.A.
                               445 Dexter Avenue
                                     Ste 9045
                             Montgomery, AL 36104
                              hhicks@ball-ball.com


                              Matthew C. McDonald
                                 Kirkland E. Reid
                                Jones Walker LLP
                          11 N. Water Street, Suite 1200
                                Mobile, AL 36602
                             kreid@joneswalker.com

                                             /s/ Alyce M. Spruell
                                             Of Counsel



                                        17
